DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapman (US PGPub 2014/0205984).

Regarding claim 1, Chapman teaches a method of real-time supervision of interactive online education (Chapman, see abstract, provided a learning system), the method to be implemented by an online education system (Chapman, see paragraph 0047, The system 10 as shown is an electronic learning system or eLearning system), the online education system including a teacher-end device that displays course material for viewing by a teacher (Chapman, see paragraph 0042, an instructor may present learning material “live” in over a network to the learners. As an , a student-end device that displays the course material for viewing by a student (Chapman, see figure 2 and paragraph 0056, The interface 40 includes a main presentation area 42, which in the example as shown is displaying a presentation slide from the lecture), and a server that is communicably connected with the teacher-end device and the student-end device via a communication network (Chapman, see figure 1 and paragraph 0117, various combinations of processors of one or more of the capture devices 50, the learner computing devices 20 a-20 d, server 32 and instructor computing device 20 may be configured to provide the functionalities of the activity monitoring module 60), the teacher-end device continuously capturing a first image of a space where the teacher is located to result in first image data (Chapman, see paragraph 0066, the capture devices 50 may include a video capture device 52 for obtaining video learner activity data. The video capture device 52 may include a two-dimensional (2D) and/or three-dimensional (3D) camera), and transmitting the first image data via the communication network to the server in real time so as to enable the server to transmit the first image data via the communication network to the student-end device in real time for display of the first image by the student-end device (Chapman, see paragraph 0057, The interface 40 also has a display area 44, which is being used to show a video of the instructor presenting the learning event), the method comprising:
by the server, when it is determined based on the first image data received from the teacher-end device that the first image contains an image portion which corresponds to a body part above a chest of the teacher (Chapman, see paragraph 0057, The interface 40 also has a display area 44, which is being used to show a video of the instructor presenting the learning event), determining whether one of a facial expression, a facial movement, a face position, and a body portion between a chin and the chest of the teacher satisfies a first predetermined condition by performing image recognition on an image data portion of the first image data which corresponds to the image portion (Chapman, see paragraphs 0081-0083, The activity monitoring module 60 may be configured to determine how engaged a learner is from video data indicative of various facial expressions of the learner. The module 60 may be configured to detect whether the learner has his/her eyes closed for an extended period of time, which may indicate that the learner is not paying attention to the learning event. The module 60 may be configured to detect whether the learner is yawning, which may indicate that the learner is bored the learning event); and
by the server, when it is determined that one of the facial expression, the facial movement, the face position, and the body portion between the chin and the chest of the teacher satisfies the first predetermined condition, transmitting a first notification message which is associated with the first predetermined condition via the communication network to the teacher-end device for output of the first notification message by the teacher-end device (Chapman, see paragraphs 0127 and 0130, At step 202 activity of at least one learner during a learning event is monitored using the at least one capture device to generate learner activity data associated with the at least one learner. At step 208, at least one learner engagement report is provided to a computing device associated with an instructor).

Regarding claim 2, Chapman teaches wherein:
the first predetermined condition includes one of a first sub-condition, a second sub-condition, a third sub-condition, a fourth sub-condition, a fifth sub-condition, a sixth sub-condition, and any combination thereof;
the first sub-condition is that eyes of the teacher have been closed for a predetermined teacher eye-closure duration;
the second sub-condition is that the face position of the teacher has been outside a predetermined range for a predetermined teacher face-deviation duration;
the third sub-condition is that a mouth of the teacher has opened to yawn for a predetermined teacher yawning duration;
the fourth sub-condition is that a head of the teacher has turned aside for a predetermined teacher head-turning duration;
the fifth sub-condition is that a ratio of an exposed skin area to a total area of the body portion between the chin and the chest of the teacher is greater than a predetermined skin-exposure ratio; and
the sixth sub-condition is that the teacher has not smiled for a predetermined teacher no-smile duration (Chapman, see paragraphs 0081-0083, The activity monitoring module 60 may be configured to determine how engaged a learner is from video data indicative of various facial expressions of the learner. The module 60 may be configured to detect whether the learner has his/her eyes closed for an extended period of time, which may indicate that the learner is not paying attention to the learning event. 

Regarding claim 3, Chapman teaches further comprising:
by the server, when it is determined based on the first image data that the first image does not contain the image portion, transmitting a warning message via the communication network to the teacher-end device for output of the warning message by the teacher-end device (Chapman, see paragraph 0107, The report 70 includes controls 90 to generate targeted alerts. As shown, the control 90 includes a button, which can be used to send alerts to a number of targeted learners. The targets may be selected using one of the options 92, 94, or 96. Selecting the option 92 would send alerts to learners who are identified as being not engaged. Selecting option 94 would send alerts to learners who are identified as being at the risk of not being engaged. The option 98 would send alerts to specified learners. The learners may be specified, for example, by using the profiles 72).

Regarding claim 4, Chapman teaches further comprising:
by the student-end device, continuously capturing a second image of a face of the student to result in second image data, and transmitting the second image data via the communication network to the server in real time (Chapman, see paragraph 0066, In some embodiments, the capture devices 50 may include a video capture device 52 for obtaining video learner activity data. The video capture device 52 may include a two-dimensional (2D) and/or three-dimensional (3D) camera);

by the server, when it is determined that one of the facial expression and the facial movement of the student satisfies the second predetermined condition, transmitting a second notification message which is associated with the second predetermined condition via the communication network to the teacher-end device for output of the second notification message by the teacher-end device (Chapman, see paragraphs 0127 and 0130, At step 202 activity of at least one learner during a learning event is monitored using the at least one capture device to generate learner activity data associated with the at least one learner. At step 208, at least one learner engagement report is provided to a computing device associated with an instructor).

Regarding claim 5, Chapman teaches further comprising:
by the server, when it is determined that one of the facial expression and the facial movement of the student satisfies the second predetermined condition, further 

Regarding claim 6, Chapman teaches wherein:
the second predetermined condition includes one of a seventh sub-condition, an eighth sub-condition, a ninth sub-condition, and any combination thereof;
the seventh sub-condition is that eyes of the student have been closed for a predetermined student eyes-closure duration;
the eighth sub-condition is that a mouth of the student has opened to yawn for a predetermined student yawning duration; and
the ninth sub-condition is that the student has not smiled for a predetermined student no-smile duration (Chapman, see paragraphs 0081-0083, The activity monitoring module 60 may be configured to determine how engaged a learner is from video data indicative of various facial expressions of the learner. The module 60 may be configured to detect whether the learner has his/her eyes closed for an extended period of time, which may indicate that the learner is not paying attention to the learning event. The module 60 may be configured to detect whether the learner is yawning, which may indicate that the learner is bored the learning event).

Regarding claim 7, Chapman teaches the online education system further including a user-end device connected to the server, the method further comprising:
by the server, when it is determined that one of the facial expression, the facial movement, the face position, and the body portion between the chin and the chest of the teacher satisfies the first predetermined condition, generating a supervision message which indicates an identity of the teacher and what satisfies the first predetermined condition, and transmitting the supervision message to the user-end device for output of the supervision message by the user-end device (Chapman, see paragraph 0106, The report 70 also includes a display 82 which indicates the overall engagement levels of various learners who are attending the learning event. The display 82, in the example as shown is a pie-chart. As shown, a portion 84 of the chart indicates the portion of the learners who are engaged, a portion 86 indicates the learners who are at risk of being not engaged, and a portion 88 of chart indicates learners who are not engaged).

Regarding claim 8, Chapman teaches further comprising:
by the server, in a predetermined course period when the teacher-end device and the student-end device are displaying the course material, counting a cumulative number of times said one of the facial expression and the facial movement of the student satisfies the second predetermined condition (Chapman, see paragraphs 0081-0083, The activity monitoring module 60 may be configured to determine how engaged a learner is from video data indicative of various facial expressions of the learner. The 
by the teacher-end device, generating, based on a user operation, assessment data that relates to performance of the student in the predetermined course period and that includes an assessment score, and transmitting the assessment data to the server (Chapman, see paragraph 0106, The report 70 also includes a display 82 which indicates the overall engagement levels of various learners who are attending the learning event); and
by the server, when receiving the assessment data from the teacher-end device, generating an assessment result that relates to the performance of the student in the predetermined course period and that indicates what satisfies the second predetermined condition, the cumulative number of times and the assessment score in the predetermined course period, and transmitting the assessment result to the user-end device for output of the assessment result by the user-end device (Chapman, see paragraph 0106, The report 70 also includes a display 82 which indicates the overall engagement levels of various learners who are attending the learning event. The display 82, in the example as shown is a pie-chart. As shown, a portion 84 of the chart indicates the portion of the learners who are engaged, a portion 86 indicates the learners who are at risk of being not engaged, and a portion 88 of chart indicates learners who are not engaged).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457